Name: 91/88/EEC: Commission Decision of 4 February 1991 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  consumption;  animal product;  technology and technical regulations
 Date Published: 1991-02-22

 Avis juridique important|31991D008891/88/EEC: Commission Decision of 4 February 1991 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 049 , 22/02/1991 P. 0030 - 0030COMMISSION DECISION of 4 February 1991 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (91/88/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 5 (2) thereof, Whereas the Commission, by Decision 89/471/EEC (5), as last amended by Decision 90/668/EEC (6), has authorized methods for grading pig carcases in Germany; Whereas it is necessary, for reasons of control, to be able to verify on the carcase the site where the apparatus for grading has taken the measurement; whereas steps should be taken to ensure that the said site could be identified after the end of the measurement procedure; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is added to Article 1 (2) of Decision 89/471/EEC: 'After the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement X1 and X2 on the site provided for in the Annex, Part 1, point 2. The corresponding marking of the measurement site must be made at the same time as the measurement procedure.' Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 4 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 353, 17. 12. 1990, p. 23. (5) OJ No L 233, 10. 8. 1989, p. 30. (6) OJ No L 364, 28. 12. 1990, p. 30.